DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3-5, 7-9, 11-13, 15, 17 and 18.
Applicant cancelled claims 2, 6, 10 and 14.
Status of claims:
Claims 1, 3-5, 7-9, 11-13 and 15-18 are pending in this office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 11-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3, 5, 7, 9, 11, 13, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Lee et al. (US20180027522) (hereinafter Lee).
Per claim 1, Lee discloses a method of a base station in a wireless communication system, the method comprising: transmitting, to a terminal, system information including information related to beams (paragraph 0092 and 0093, i.e. a network node, e.g. eNB or transmission/reception point (TRP), may 
sweep its antenna beams fully or partially for DL transmission and the UE performs DL synchronization with the eNB.  The UE may receive master information block (MIB) and/or system information block 
(SIB) from the eNB); identifying a paging occasion for transmitting a paging message to the terminal (paragraph 0093, i.e. the UE may calculate a paging interval where the UE should monitor a paging channel to receive a paging indicator or a paging message.  The paging interval may be one of the PO, PTW, PF or paging hyper frame); and transmitting, to the terminal, a same paging message repeatedly through all transmission beams in the paging occasion (paragraph 0090 and 0093, i.e. the UE may monitor a first period where a paging indicator can be transmitted and repeated over multiple beams.  
The first period may correspond to a paging interval and the UE may calculate a paging interval where the UE should monitor a paging channel to receive a paging indicator or a paging message.  The paging interval may be one of the PO, PTW, PF or paging hyper frame), wherein the paging occasion is identified by the terminal (paragraph 0090 and 0093, as previously described above), and wherein the paging occasion is a set of monitoring occasions related to a number of the beams determined based on the information related to the beams included in the system information (paragraph 0095 and 0097, i.e. eNB uses beam #1, #2, #3 and #4 for transmitting the PDCCH indicating the paging indicator in the paging interval.  The paging interval may include a paging interval for beam #1, for beam #2, for beam #3 and for 
beam #4 and if the paging indicator is received in the paging occasion where UE monitors, and/or if what the paging indicator indicates corresponds to the UE).
	Per claim 3, The method of claim 1, wherein a paging frame is identified based on an identifier of the terminal (paragraph 0093 and 0094), wherein the paging occasion is identified based on an identifier of the terminal (paragraph 0093 and 0094), and wherein the paging frame comprises one of the at least 
Per claim 5, refer to same rationale as explained in claim 1 (however from the perspective of terminal instead of a base station).
Per claim 7, refer to same rationale as explained in claim 3.
Per claim 9, refer to same rationale as explained in claim 1 (paragraph 0008, transceiver and processor that controls the transceiver).
Per claim 11, refer to same rationale as explained in claim 3.
Per claim 13, refer to same rationale as explained in claim 1 (paragraph 0008, transceiver and processor that controls the transceiver).
Per claim 15, refer to same rationale as explained in claim 3.
Per claim 16, Lee discloses the method of claim 5, further comprising: selecting beams corresponding to at least one of the beams, and receiving the paging message in beams corresponding to the selected beams (paragraph 0008, i.e. a feedback indicating the selected beam to the network node via the selected beam, and monitors, in a third period, the selected beam to acquire a paging message from the network node).
Per claim 18, refer to same rationale as explained in claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim1 above, and further in view of Hakola et al. (US20190380099) (hereinafter Hakola).
Per claim 4, Lee discloses the method of claim 1, but fails to explicitly disclose wherein a synchronization signal is actually transmitted on the beams during a specific unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hakola into the invention of Lee, Lee provides a user equipment (UE) receives a beam-formed paging message based on a feedback, which is transmitted by the UE to a network and Hakola provides a method includes transmitting, by a base station to a user device in a wireless network, a synchronization signal block via a set of one or more beams, and transmitting, by the base station, a beam sweeping scheduling block corresponding to the synchronization signal block in order to have better quality of service which reduce errors and improve data speed via multiple beams transmitting by a base station, see Hakola, paragraphs 0005 an 0006.
Per claim 8, refer to same rationale as explained in claim 4.
Per claim 12, refer to same rationale as explained in claim 4.
Per claim 17, refer to same rationale as explained in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647